 620DECISIONSOF NATIONALLABOR RELATIONS BOARDBellinger Shipyards,Inc. and International Brother-hood of Boilermakers,Iron Ship Builders,Black-smiths, Forgers and Helpers,AFL-CIO. Case 12-CA-7053December 29, 1976DECISION AND ORDERBY MEMBERSFANNING, PENELLO, ANDWALTHEROn June 30, 1976, Administrative Law Judge PaulE.Weil issued the attached Decision in this proceed-ing. Thereafter, the Respondent filed exceptions anda supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The record reveals that up until February 5, 1976,the Respondent maintained in its employee hand-book the following rule:18.Solicitation.Solicitation, subscription, saleof tickets, circulation of petitions, posting ordistribution of hand bills or placards or any othermaterial without proper authorization.The Administrative Law Judge found that the above-quoted rule was unlawful.This rule, however, was rescinded and replaced by anew rule on February 5, 1976, about a month beforethe complaint herein issued. The new rule, which wasposted throughout the shipyard, read:No employee(s) shall solicit or promote subscrip-tions,pledges,memberships or other types ofsupport for any drives, campaigns, causes ororganizations on company property during thescheduled or assigned working times of either theemployee(s) engaging in such activity or employ-ee(s)atwhom such activity is directed. Thedistribution or circulation of leaflets, pamphlets,circulars or other printed matters likewise is notpermitted during such scheduled or assignedworking times or in work areas.1201 NLRB 622(1973).2 In this regard,in the instant case,during November and December of1975, the plant manager warned three employees,Cosper,Velez, andBoggess, that the Company's rules prohibited soliciting duung"working227 NLRB No. 95The General Counsel does not contend that theFebruary 5, 1976, rule is unlawful.The Respondent contends that the usual remedialorder is not warranted herein because the rule thatthe Administrative Law Judge found to be unlawfulwas rescinded and replaced before the complaintherein issued. We agree.Contrary to the Administrative Law Judge, we findthe situation here to be similar to the one existing inDeringer Company.'There, the employer had a rulewhich prohibited soliciting during washup time. Inthat case, as in the instant one, the employer revokedthe unlawful no-solicitation rule. Regarding that rulethe Administrative Law Judge stated that there wasno showing that the employees were adverselyaffected by the unlawful rule during its existence andthere was no showing that the employer had engagedin other activity other than legal opposition to theunion.2 Under those circumstances, the Administra-tive Law Judge stated:...Respondent voluntarily put itself in compli-ance with the Act. It is considered that suchvoluntarily [sic] action should be encouraged.We adopted that rationale in that case and believethat it should apply in this one.Our dissenting colleague would affirm the Adminis-trative Law Judge and issue a remedial order in thiscase. Board precedent, at first blush, would seem towarrant adoption of the Administrative Law Judge'sfinding for it is true that at a point in time whichpreceded the issuance of the complaint the Respon-dent did in fact maintain an unlawful no-solicitationrule as written. In the circumstances of this case,however, the conduct involved was so minimal andhas been so substantially remedied by the Respon-dent's subsequent conduct that the entire situation isone of little significance and there is no real need fora Board remedy.Nor do we agree with our colleague's statement thatour disposition of this case seems to reveal a lack ofunderstanding of the purpose of the Act which thisAgency administers. In our opinion, in view of theincreasingneed for expedition in the processing ofcases, we have concluded that we ought not to expendthe Board's limitedresourceson matters which havelittle or nomeaning ineffectuating the policies of theAct. Thus in this insubstantial case, we would findthat the conduct involved, although it may have beenin technical contravention of the statute as intrepret-ed by the Board, was nevertheless so insignificant andso largely remedied and rendered meaningless by thetime." These warnings,however,werelimited to solicitingdungworkingtime and are therefore not unlawful.SeeEssex International, Inc,211 NLRB749(1974). BELLINGER SHIPYARDS, INC.621Respondent's subsequent conduct that we will notutilize it as a basis for either fording a violation orissuing a remedial order.3 Accordingly, the complaintherein should be dismissed.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.MEMBER FANNING, dissenting:The majority appears to believe that the violationsfound here by the Administrative Law Judge are notserious enough to warrant a remedy. This positionseems to reveal a fundamental lack of understandingof the purposes of the Act this Agency administers.Here, the record shows that the Charging Partystarted a drive to organize the Respondent's employ-ees during September 1975. To achieve this end, theUnion appointed an in-plant organizing committee tosolicit authorization cards. From September 1975until February 5, 1976, this committee encountered asubstantial obstacle: a written company rule, con-tained in a pamphlet distributed to every employeewhen- hired, prohibiting without qualification allsolicitation, circulation of petitions, and distributionof written material.4 This rule certainly had to haveacted as an impediment to the committee's efforts toorganize the Respondent's employees, an activity thatis, to remind the majority, protected by the Acts Itherefore agree with the Administrative Law Judge'sfinding that the rule violated Section 8(a)(l).I also agree with his findings that Combs' warningsto Cosper, Velez, and Boggess during the fall of 1975violated the Act. Combs told Velez and Boggess thattheCompany's rule prohibited solicitation during"working time" and that both could be disciplined forviolating it. The rule, however, as written covered allsoliciting,obviously including that done duringworking time. Thus, Velez and Boggess would havereadily understood the rule to apply to nonworkingtime also. I note further that during his conversationwith Combs, Cosper asked Combs whether "workingtimeincluded lunch breaks. Combs replied bysaying that the meaning of "working time" was"pretty self explanatory." If the phrase` "workingtime" was "pretty self explanatory," Cosper wouldnot have asked this question. By refusing to clarifywhat was meant by "working time," Combs createdanother ambiguity,viz,did the no-solicitation rulealso apply to lunch breaks?Idoubt that after Combs' warnings these three in-plant organizers would have risked being disciplinedto test the scope of the rule. Thus, all three, as well asany other employee who learned of these warnings,would have surely avoided soliciting during nonwork-ing time. For this reason, I would fmd Combs'warnings restrained lawful solicitation and, therefore,violated Section 8(a)(1).Having found the above violations, I would orderthe Respondent to act affirmatively to remedy them."The power to command affirmative action is ... ameans of removing or avoiding the consequences ofviolation where those consequences are of a kind tothwart the purposes of the Act. "6 I would fmd thatthe purposes of the Act have been thwarted here. Byordering the Respondent to post the usual notice, wewould inform the employees involved of their rights,of the fact that they were violated, and that theRespondent would not violate them again. This, tome, would encourage the free exercise of the Section 7right at issue and thereby remove the consequences ofthe Respondent's unlawful conduct.? By refusing toorder that a notice be posted, the majority effectivelycondones the violations committed here .83 SeeAmerican Federation of Musicians, Local 76, AFL-CIO (JimmyWakely Show),202 NLRB 620 (1973).4Rule 18 of tins pamphlet prohibited:Solicitation, subscription, sale of tickets, circulation of petitions, postingor distribution of handbills or placards or any other material withoutproperauthorization.5 Precedent requires that we find that this rule, as a matter of law,restrained lawful solicitation.LO.R Glass,Inc.,216 NLRB 845,848(1975).6 Consolidated Edison Company of New York, Inc v. N LR.B,305 U.S.197, 236 (1938).rThe Respondent's posting of a revised no-sohcitation rule does notaccomplish this result.8The majoritycitesDeringer Mfg. Company, supraas controlling here.There, the Administrative Law Judge's decision, which a panel comprisingChairman Miller and Members Kennedy and Penello adopted, found that"the employees knew of and felt the restraint of the illegal[no-solicitation)rule after it was promulgated,"but that no order was warranted because noemployee was adversely affected by the rule. By "adversely affected," theAdministrative Law Judge apparentlymeantthat no employee had beendisciplined for violating the rule TheAdrninistrativeLawJudge apparentlydid not believe that an order was necessary to remedy the employer'srestraint of lawful solicitation. I do not think that case was correctly decided..DECISIONSTATEMENT OF THE CASEPAUL E. WEn,, Administrative Law Judge: On December30, 1975, International Brotherhood of Boilermakers, IronShipbuilders,Blacksmiths,Forgers and Helpers, AFL-CIO, hereinafter called the Union, filed with the RegionalDirector for Region 12 of the National Labor RelationsBoard, hereinafter called the Board, a,charge alleging thatBellinger Shipyards, Inc., hereinafter called Respondent,violatedSection 8(a)(1) and (3) by various acts andconduct. On March 5, 1976, the Regional Director forRegion 12 issued a complaint and notice of hearing allegingthatRespondent violated Section 8(a)(1) of the Act bypromulgating,maintaining, and/or enforcing an invalid no-solicitation rule and by calling employees designated by theUnion as in-plant organizers into the office of the plantmanager, questioning the employees, advising them that theconversation was being taped, and threatening that they 622DECISIONSOF NATIONALLABOR RELATIONS BOARDwould be subject to disciplinary action if they solicited forthe Union during their working time. Respondent duly filedan answer admitting the jurisdictional allegations of thecomplaint but denying the commission of any unfair laborpractices. On the issues thus joined the matter came on forhearing before me at Jacksonville, Florida, on May 11,1976.All parties were present and represented by counseland had an opportunity to call and examine witnesses andtoadduce relevant and material evidence. After thehearing, a brief was received from Respondent. On theentire record of this case and in consideration of the brief, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a Florida corporation engaged in thebusiness of building and repairing ships in Jacksonville,Florida.Respondent annually performs services in excessof $50,000 for employers meeting direct jurisdictionalstandards of the Board. Respondent annually purchasesand receives goods and materials valued in excess of$50,000 shipped to it in Jacksonville, Florida, directly frompoints located outside the State of Florida. Respondent isan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABORORGANIZATIONThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.BackgroundRespondent operates a small shipyard in Jacksonville,Floridri,where it employs about 300 employees building,maintaining,and repairing seagoing vessels. Respondent isa subsidiary of Jacksonville Shipyards, a much largerenterprise, located nearby. The employees of JacksonvilleShipyards are represented by the Union, but the employeesof Respondent have never been represented in the pastalthough an abortive attempt was made to organize theemployees in 1972. In September 1975 the Union againcommenced organizing among Respondent's employees,handing out cards and talking to people at the gate and inthe parking lot. Commencing shortly after the organizingcampaign began the Union sent letters to Respondentinforming it of the appointment of various employees as in-plant organizers.Since atleast 1970 Jacksonville Shipyards has had ineffect a booklet called "A Safety Instruction and GeneralCompanyRules."The booklet is occasionally reissued. Itappears that the paragraph regarding solicitation had notbeen changed during those 5 years until February 5, 1976.Prior to that date, the paragraph appeared in the booklet asfollows:IRespondent presented in evidence transcripts of the tape recordings ofthe three interviews.The transcripts were reviewed by the General Counseltogether with the employees who testifiedAfterhis review and a small18.SOLICITATION. Solicitation, subscription, saleof tickets, circulation of petitions, posting or distribu-tion of hand bills or placards or any other materialwithout proper authorization.The companyrules,including that quoted above, arepreceded in the booklet by the followingstatement:Any employee who violates any of the general Compa-ny rules may be temporarily laid-off or discharged,eitherafterawarningor immediately, without awarning.The General Counsel called three employee witnesses,each of whom had been designated to Respondent as an in-plant organizer. Each of them were called into the office ofthe plant manager, where they were interviewed by theplant manager in thepresenceof a man known to none ofthe employees but believed to be an official from the parentcompany, Jacksonville Shipyards. In fact the man wasJoseph McNulty, industrial relations manager for Jackson-villeShipyards. In each case Plant Manager Combs firstwarned the employee that the conversation was being tapedand then advised him that Respondent had received atelegram ora mailgram or a letterfrom the Union sayingthat the employee was representing the Union as an in-plant organizer. Combs then asked each employee whetherhe was aware of thoseletters being sent.Two of the threeemployees stated that theywere awarethat the letters hadbeen sent; the thud, a Spanish-speakingemployee, did notanswer responsively.Combs then went on to say that the reason the employeewas asked tocome intothe office was to tell him thatRespondent has solicitation rules that prohibit activesolicitation "on your working time." In two of the threeinterviewsCombs pointed out that breach of the no-solicitation rule could result in disciplinary action.In one of the three interviews,' that with James T.Cosper, Combs additionally stated that he had received areport that Cosper had approached an employee to solicithim during Cosper's working time, but that since Combshad not spoken to Cosper he would only caution him thatthiswould not be tolerated but that any repetition wouldresult in disciplinaryaction.Cosper denied talking toanyone except during his lunch break and asked who hadmade the report; Combs refused to state the informant'sname.On February 5, 1976, Respondent posted a new rule onallthe bulletin boards, on which notices are normallyposted, and in all handbooks handed out after February 5,1976.Typed copies of the new rule were placed in thehandbooks handed out and the old rule was stricken out bypen or pencil.On February 27, one of the three employees interviewed,Velez, was given a reprimand in the nature of a warningstating "Violation of company rule number 18 enactedFebruary 5, 1976. Further violation of this rule will result inimmediatedischarge."change having been made on one of the three transcripts, the GeneralCounselwithdrew his objection to their receiptMy conclusionswith regardto the interview are drawn entirely from the transcript. BELLINGER SHIPYARDS, INC.623B.Discussions and ConclusionsNo one, contends that the rule that appears in theemployee handbook prior to February 5 was lawful. No onecontends that the rule that was posted on February 5 andappeared in the handbooks distributed thereafter wasunlawful. The General Counsel seeks an order that Respon-dent post a notice that it will, not thus violate the Act.Respondent contends, first, that the Union acquiesced inthe establishment or maintenance of the rule at the parentcompany and should not be heard to complain when itcame up against the same rule in the course of trying toorganizethe subsidiary. This argument has surface appealuntil it is recalled that we are concerned with the publicrights of the employees rather than the Union and thedocuments on which- we are proceeding are a complaint bythe Board against Respondent which was simply set inmotion by the Union's charge. I reject the argument. `Respondent additionally argues that the complaint, datedMarch 5, 1976, alleges the maintenance of the rule while therecord reveals that the rule was replaced by a lawful one onFebruary 5, 1976 and that there was no showing thatanyone could have been, affected by the existence of -therule prior to that point. Indeed Respondent argues that it isunlikely that anyone was aware of the existence of the rule.The record reveals that the rule had-never been enforcedat the Jacksonville plant or at the Bellinger plant prior tounion organization,andperhaps during union organizationthe rule was not enforced with regard to solicitation for ablood bank, or United Fund, or the sellers of safety shoes,all of whom solicited on employees' worktime. Neverthe-less, the rule was enforced to the extent that Combs calledeach of the employees into the office to remind him of therule as soonasCombs learned that the, employee wasdesignated-as an in-plant organizer. Finally, it is clear thatthe new rule is being enforced inasmuch as Velez- hasreceived a warning and a threat of discharge if he repeatedin-plant organizing on his own time.I agree with the Respondent that thereis no-vice in thewarning to the -employee that the conversationwas beingtaped.I find that the Respondent violated Section 8(a)(1) by theimpositionof the rulein theemployee handbook and bycalling the Attention of the employees to the rule throughthemeetingswith Combs. The fact that Combs in eachinstance informed the employees that they were not tosolicit ontheirworking timeservesonly to render the ruleambiguous sinceno such limitation was found in the rule.With regard the promulgation of the new rule, which noone contendsto be unlawful, I do not find that Respondentadequatelycompensatedfor the unfair labor practicesalready committed.It is true that the new rule was postedeverywhere that the old rule had been posted and waspromulgated in all employee handbooks handed out afterFebruary 5, 1976; but no attempt was made to undo theeffect of the personal interviews between the plant managerand the in-plantorganizersthat-caused the old rule to gainvitality in the plant. I believe that Respondent's rescissionof the unlawful rule should be accomplished with at least asmuch ceremony as its enforcement of the old. Accordingly,I shall recommend that Respondent be found guilty of theunfair labor practice charged andrequired to disseminate anotice in a format likely to come to the attention of theemployees.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICEUPON COMMERCERespondent's violation of Section 8(a)(1) of the Actoccurring in connection with its operations set forth abovehas a close, intimate, and substantial relationship to trade,traffic, and commerce among the several States and tendsto lead to labor disputes burdening and obstructingcommerceand the free flow thereof.CONCLUSIONS OF LAW1.BellingerShipyards, Inc., is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.-2.InternationalBrotherhood of Boilermakers, IronShipbuilders,Blacksmiths,Forgers and Helpers, AFL-CIO, is a labor organization within the meaning of Section2(5)-of the Act.3.By promulgating and enforcing a no-solicitation ruleforbidding solicitation at any time on Respondent's premis-es,.Respondent interfered with, restrained, and coercedemployees in the exercise of the rights - guaranteed inSection 7 of the Act thereby violating Section 8(a)(1) of theAct.-4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practice, I shall recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies and purposes of the Act.[Recommended Order omitted from publication.]